DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 08/20/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,715,866 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1, 6, 11 and 16, the references cited and a thorough search, discloses various aspects and features of applicant’s claimed invention but fail to explicitly or implicitly disclose, alone or in combination, the claimed unique combination of elements when considering claims 1, 6, 11 and 16 as a whole. Therefore, claims 1, 6, 11 and 16 are held allowable.
Regarding claims 2-5, 7-10, 12-15, 17-21, they depend from allowable claims 1, 6, 11 and 16. Therefore, claims 2-5, 7-10, 12-15, 17-21 are also held allowable.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUNAL N LANGHNOJA whose telephone number is (571)270-3583.  The examiner can normally be reached on M-F: 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/KUNAL LANGHNOJA/Primary Examiner, Art Unit 2423